DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0284991 A1 Ikeda in view of US 2010/0073510 A1 Nemoto.
2:	As for Claim 1, Claim 1 is rejected for reasons discussed related to Claim 10.
3:	As for Claim 2, Ikeda further teaches in Paragraphs [0052, 0099-0101] wherein when reliability of the first white balance correction value (202) is determined to be high, the first white balance correction value is used as the white balance correction value that is applied to the image data, and when the reliability of the first white balance correction value (202) is not determined to be high, the third white balance correction value is used (weight is changed based on the reliability of the results from 202 and 203) as the white balance correction value that is applied to the image data.
4:	As for Claim 3, Ikeda further teaches in Paragraphs [0051, 0123 and 0124] wherein the subject is a subject that has a greenish color or a skin color (face color).
5:	As for Claim 4, Ikeda further teaches in Paragraphs [0011 and 0012] and depicts in Figure 7 wherein - 34 -10206049US01/P221-0106USthe third calculation unit (204) calculates the third white balance correction value by performing weighted addition of the first white balance correction value (202) and the second white balance correction value (203).
6:	As for Claim 5, Ikeda further teaches in Paragraphs [0010, 0016 and 0052] wherein a weight used in the weighted addition is based on reliability of at least one of the first white balance correction value and the second white balance correction value.
7:	As for Claim 6, Ikeda further teaches in Paragraphs [0016, 0052, 0152 and 0153] wherein the weight used in the weighted addition is further based on reliability of a condition in which a shooting scene is a specific scene (weight is based on scene change).
8:	As for Claim 7, Ikeda further teaches in Paragraph [0005] and depicts in Figure 3 wherein the specific scene (image captured in sunlight) is an outdoor scene.
9:	As for Claim 8, Ikeda further teaches in Paragraphs [0003-0007, 0080 and 0083] wherein the second calculation unit (203) calculates the second white balance correction value based on the specific color (face color) and on a color temperature of a light source.
10:	As for Claim 9, Ikeda further teaches in Paragraphs [0083] wherein the second calculation unit (203) estimates the color temperature of the light source based on data that has a color included in a preset range among the image data.
11:	As for Claim 10, Ikeda depicts in Figures 1 and 7 and teaches in Paragraphs [0016, 0052, 0152 and 0153] An image capture apparatus, comprising: an image sensor (101); - 35 -10206049US01/P221-0106US an image processing apparatus (Paragraph [0080]) that calculates a white balance correction value from image data obtained by the image sensor (101), wherein the image processing apparatus comprises an image processing circuit that functions as: a white detection unit that detects a white region from image data (Paragraph [0003]); a first calculation unit (202) that calculates a first white balance correction value based on data of the white region (Paragraph [0080]); a subject detection unit (face detection) that detects, a region of a subject that has a preset specific color (face color), from the image data (Paragraph [0010]); a second calculation unit (203) that calculates a second white balance correction value based on a color of the region of the subject (face); and a third calculation unit (204) that calculates a third white balance correction value based on the first white balance correction value (202) and the second white balance correction value (203); and a development unit (105-111) that applies development processing to the image data with use of the third white balance correction value (Paragraph [0058]). However, Ikeda does not teach the subject detection unit (face detection) detects using machine learning.
	Nemoto teaches in Paragraph [0267] and depicts in Figure 37 a camera system that performs white balance correction and uses machine learning to perform face detection in order to improve the speed and accuracy of face detection.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the machine learning processing as taught by Nemoto for the face detection processing of Ikeda in order to improve the speed and accuracy of face detection.
12:	As for Claim 11, Claim 11 is rejected for reasons discussed related to Claim 10.
13:	As for Claim 12, Claim 12 is rejected for reasons discussed related to Claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
July 21, 2022